5//2/a)
| FILED , :
lain nn 88000 / f[

CLERK .
ime 7M 0d 7
Meine Ta Ailh THE COURT Fp)
“POPES THAT SIME OF THE MAN Yh
VICTIMS BAVC ED PUAT) 8A UNDE

tka is OINE BY ALUCTS CAW

CB IVE SOMGE SUGETI Safe OF
LLS. |
To PUCER AOC STORY SHEL 4

Ma ~ BAD PKR? STRIATED, WG ZL
LAS 1 OR OY 0ZO. .

Ale Li ued LA) CEATELE ALLEY
6H OFF oo Dk B09 S00TK OF
PBEINLENEM GY. AVE SIAL
COMM UMA. E UPS Fp) CME SAOL
RETO UTM AD) AEM ESS SCKf00 L LI STRIL
L FOIWKS TAL COfs. ScodLS [REE TA!
A Sth rae OF 2 OTHfHC IY xg
BD ME, ETM LETHE OVEIRYS
PAOTHELGIRS OUC ALA DIKE YVE HAD
MELISS. Dy! A STALE CCH ORLE
filowle wW/Th ROSA The Rr)
| A RESISTANT BS WATER 4d) ky

; :

s BY

  
    
   
 
 
 
 
 
 
 
 
 
   

 
Case 20-10343-LSS Doc 4417 Filed 05/18/21 Page2of5

COFFEE) To Ff TEALQ)
PALES 0 BECOTGE LS, . :

| We NEB METI oe AT PE
— RMARITE O0(S(DEOWR.

OM |TOPA at / :
WE Wee Sbyyep/ To Kr OMA
STROM OUR RERD PAE THAT

| Gdep [$0 'C ,

KT STARTEL LTTE Bich) PUREE,
Ghevigee, Cthec Le zs
TRE TAE PELESTAL 104) FETE

LTA ATITACS HaclZ Ares

| WE WEE SCARED AWE

_ OW Fis tt) ALVIEZT,

| TE WMA OR FOL UE TO

DS De THC Of (H0LE. HY)

Ze \THA Hay Dat WwlETe CLA
LR PALE ERINE » SAE WEST

TOs THERB ELH LIKE 4 BAL CHE

RRO TOD THER TREY SAD

LT 9CLD BE Latte ENT

WO FPYUITR LBL CE CLE ONT URE
RUIAK IFIP 0 2Q

 
 

 

Case 20-10343-LSS Doc 4417 Filed 05/18/21 Page 3o0f5

TAS, Atl Te0fe FACE. DURIA/S
THES? | CATE [F COS, WE WEE
Sus KAS Uplo DihwiT KELLY Krad)
ANWYTNIWE NE0O7T SEX AWD THE
OnWdY HEPT Cool LIAS Ha] fh
CATHOLIC GEST, 0 OTHE PLECP tuAS
RVAILABLE. ERC THEN , 7

FMAllYy Qed GAPE DECIDED TZ
Mave Aengt AGU] TNE Cub

A SCAMIES

(ERE DE WOVE Duy Puen _
WaT BRET 2 IME GCE - LNE ie
WEV ER, CawTRCTREA) TVR Fa 1

FUesy Vis ip. CYNE SHE UMM T 1 NEE
All THE Galice. OFFICES “WAL BEE
CHANEL) AAD THEY COALIED. Td
HRUE LO DDE OL TNF OA Dt
uo ® PEAT, GleBly BR Coveewy

Ole WUG0Lb NT CFL TMK UVED,

DHS MAS HAUTE ME My OF OLE
EV ENtp Z kaw LT RYT CHALLE
iA T- AS A (FEED TIMF
DALD Ahoy. OTHE + L NEVE 2

i

WAL JES MWABCIVITALh FE Rr
<s -—
ae
Case 20-10343-LSS Doc 4417 Filed 05/18/21 Page 4of5

1

RWS THE Aiton OF ABOCE
TRV INE A BUNA EYE TO
THZS DESTICUCT/ 2A) OK GULP REX,

Le ze SELF ULL Tes bE HELV
=

Wgeker ZL 2 kAKF DHE

SAH TURN) THEE CHEE
ALY oO U2 YoulTRARL. O0E
DIATION oe SHULD SIEpP- Tm
| TY TWE Reale / eat Cul!

tt a!

  

Ones

“—_
 

Case 20-10343-LSS Doc 4417 Filed 05/18/21 Page5of5

yeh
= cork
oat

HARRISBURG PA 471
13 MAY 2021..PM.5

 

Ay ucTie Anal SuBR Sweat
7S CASE
EB OMT S. 45 PS ue.

Jibpanstor Ne.

th halide

csp. ah cates a er hie
oie jlijdoyerdelanabe ls ijn uu) fiji jlishs lH} lw jy Hii ill
i ie iia aes $ Sr oee ae ara e ys eee

———————
